J-A08002-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    IN RE: ESTATE OF GEORGE                    :   IN THE SUPERIOR COURT OF
    PORUPSKI                                   :        PENNSYLVANIA
                                               :
                                               :
                                               :
    APPEAL OF: JOSEPH M. PORUPSKI              :   No. 1201 WDA 2021

              Appeal from the Order Entered September 9, 2021
      In the Court of Common Pleas of Fayette County Orphans’ Court at
                            No(s): 541 OC 1979


BEFORE:       BENDER, P.J.E., LAZARUS, J., and McCAFFERY, J.

MEMORANDUM BY McCAFFERY, J.:                         FILED: MARCH 18, 2022

       Joseph M. Porupski (Appellant) appeals from the order entered in the

Fayette County Orphans’ Court, distributing the Estate of George Porupski

(Estate).1 As we are unable to glean the court’s reasoning from the record,

we remand for the court to file, within 30 days, a supplemental opinion

addressing all issues raised in Appellant’s Pa.R.A.P. 1925(b) statement, and

including any pertinent discussion on waiver. This Court’s Prothonotary shall

then issue a new briefing schedule.

       The pleadings and notes of testimony to the January 14, 2021, hearing

indicate the following.        The decedent in this matter, George Porupski

(Decedent), died testate in 1979.          He owned 61 acres of real property in

Nicholson Township, Fayette County, which included a residence. Decedent’s


____________________________________________


1 The appointed administrator of the estate, Simon John, Esquire, informed
this Court by letter that he would not be filing a brief.
J-A08002-22


will devised a life estate in the residence to his daughter, Margaret Gunnoe

(Appellee), subject to her upkeep of the house and payment of taxes and

insurance. Decedent further bequeathed the rest and residue of his Estate in

equal shares to his four children: Appellee; Joseph R. Porupski (Executor),

who was appointed executor of the Estate; and two additional children.

Appellant, who was 57 years old in 2021, is Decedent’s grandson and

Executor’s son. Appellant is also Appellee’s nephew.

      In 1992, the house was destroyed by a fire. Subsequently, Appellee

lived in a mobile home, and then a modular home, on the property. Appellant

alleged that in 1994, Appellee agreed to relinquish her one-fourth interest in

the residual estate, in exchange for Executor purchasing the $36,022.50

modular home for her. N.T., 1/14/21, at 35, 39. Appellee, however, denied

that she ever waived her interest. Id. at 18.

      The other two siblings transferred their one-fourth interests in the Estate

to Executor in 1983 and 1993. Appellant alleged that until 2006, Executor

solely paid the real estate taxes, insurance, and maintenance costs for the

property. N.T. at 32-33. Executor eventually borrowed money from his son

— Appellant — to pay these expenditures. Id. at 40. In 2006, Executor,

acting in his individual capacity and as Executor, transferred the deed to the

property to Appellant, as satisfaction of the loan. Id. at 40, 57. Appellant

testified that in 2006, Executor informed Appellee of this transfer. Id. at 41.

Appellee, on the other hand, testified that she did not learn about the transfer


                                      -2-
J-A08002-22


until 2018, when she consulted an attorney about transferring her share of

the estate to her sons. Id. at 18.

      Appellant also averred that since 2006, he has solely paid the insurance,

real estate taxes, and maintenance costs for the property. N.T. at 30, 33, 44.

Meanwhile, Appellee testified her modular home was assessed separately from

the land, and she has paid the taxes on the home since 1994. Id. at 48-49.

      Executor died in 2010, without having filed any accounting of the Estate.

The two other siblings are also deceased.

      On February 12, 2019, Appellee filed the underlying counseled motion

to appoint a substitute administrator for the Estate. Appellant filed an answer.

On May 22, 2019, the orphans’ court appointed Simon John, Esquire

(Administrator).   On January 14, 2021, the court heard oral argument on

various issues, as well as testimony from Appellant, Appellee, and Appellee’s

daughter in law. The court did not enter any rulings on the record at this

time. See N.T. at 77-78.

      On February 5, 2021, the orphans’ court issued an order, which, inter

alia: (1) stated Appellee “did not execute a valid release to her interest in the

[E]state;” (2) rejected Appellant’s claim of laches because Appellee’s interest

in the residual estate “vested as of the date of death;” and (3) directed the

parties to provide Administrator with any information necessary to file an

inventory of the Estate. Order, 2/5/21, at 1-2. This order did not include any

discussion of the court’s conclusions.


                                      -3-
J-A08002-22


     On August 10, 2021, Administrator filed a first accounting of the Estate,

listing only one asset, the real property. The accounting did not include any

expenses.   Administrator also filed a proposed distribution, recommending

that: (1) Appellant receive a three-fourths interest in the property and

Appellee receive a one-fourth interest; (2) Appellant transfer a one-fourth

interest in the property to Appellee; and (3) Appellee was liable to the

residuary heirs for real estate taxes paid from Decedent’s death to the fire

that destroyed the house.

     The orphans’ court issued the underlying order of distribution on

September 9, 2021, adopting all of Administrator’s recommendations. The

court further directed that Appellant and Appellee each pay one half of

Administrator’s fees. Appellant filed a motion for reconsideration, which the

court denied. Appellant then took this timely appeal.

     On appeal, Appellant raises five issues for our review:

     [1.] Whether the lower court had subject matter jurisdiction and
     did the lower court err in awarding an interest in real estate when
     the Executor transferred the real estate for valuable
     consideration?

     [2.] Whether the lower court erred when it did not rule on the
     issue that . . . Appellee was guilty of laches?

     [3.] Did the lower court err when it failed to conduct a hearing on
     the exceptions filed to the proposed decree?

     [4.] Did the lower court err in failing to address unjust enrichment
     of Appellee?




                                    -4-
J-A08002-22


      [5.] Whether the trial court erred in directing . . . Appellant to
      pay fiduciary fees in an estate that Appellant was not an heir,
      legatee or devisee?

Appellant’s Brief at 6.

      The orphans’ court issued an opinion, which stated in sum:

           AND NOW, this 3rd day of November, 2021, upon review of
      the Statement of Errors Complained of on Appeal, several of which
      raise jurisdiction which has been waived by [A]ppellant by failing
      to raise said issues in a timely fashion, the Court relies upon the
      record and our prior orders and no further opinion shall be issued.

Orphans’ Ct. Statement in Lieu of Opinion, 9/3/21. Appellant’s brief does not

address the court’s suggestion of waiver.

      Appellant raises five distinct and diverse issues.    The orphans’ court

opinion does not state which issues it believes are waived. Furthermore, we

are unable to glean the court’s reasoning for its various rulings from the

record, including the prior orders and hearing transcript. “This Court is an

error-correcting court[,] not an error-finding court.”     Commonwealth v.

Walker, 954 A.2d 1249, 1255 (Pa. Super. 2008) (en banc).            Without an

understanding of the orphans’ court’s rationale, findings of fact, and legal

bases for its rulings, we cannot properly review Appellant’s challenges thereto,

and any decision we issue at this juncture would be an improper advisory

opinion to the parties.

      Accordingly, we remand for the orphans’ court to file, within 30 days, a

supplemental opinion addressing all issues raised in Appellant’s Pa.R.A.P.

1925(b) statement.        The court shall also specify which issues, if any, it


                                       -5-
J-A08002-22


believes are waived, with discussion of the relevant legal authority. We direct

this Court’s Prothonotary to issue, upon receipt of the court’s opinion, a new

briefing schedule. Appellant shall address any discussion of waiver in the new

opinion.2 Furthermore, we direct that upon receipt of all necessary filings and

briefs, the Prothonotary shall list this appeal on the next available argument

panel convening in the Western District.

       Case remanded for a supplemental orphans’ court opinion and

proceedings consistent with this memorandum. Superior Court jurisdiction

retained. Case continued to a future argument panel in light of the necessity

for a new briefing schedule.




____________________________________________


2 If the orphans’ court’s supplemental opinion does not include any discussion
on waiver, Appellant and Appellee may notify this Court that they will instead
rely on the briefs previously submitted.


                                           -6-